Offense, assault to murder; penalty, two years in the penitentiary.
Motion is made by the State's Attorney to dismiss this appeal. This is accompanied by an affidavit from the Jailer and Sheriff of Eastland County, Texas, showing that appellant, since his conviction *Page 136 
and pending this appeal, has escaped from custody and is at large. Under these circumstances this Court is without jurisdiction. Art. 824, C. C. P.; Lawler v. State,5 S.W.2d 774.
The motion is granted and the appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.